Citation Nr: 1119630	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE


Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.  This matter was previously before the Board in January 2009 at which time the Board reopened the claim of entitlement to service connection for hepatitis C based on the receipt of new and material evidence, and remanded the underlying merits of the claim for additional development.  Also in this decision the Board denied a compensable rating for bilateral hearing loss, and remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) for additional development.  The RO subsequently granted service connection for PTSD in a May 2010 rating decision.  As these actions represent a full grant of the benefits sought with respect to the issues of a compensable rating for bilateral hearing loss and service connection for PTSD, these issues are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in January 2009 to obtain medical opinion evidence that more accurately addressed and considered the Veteran's inservice risk factors for hepatitis C, as well as post service risk factors, and the likelihood that the inservice risk factors were related to the Veteran's postservice diagnosis of hepatitis C.  In its remand, the Board explained that the October 2001 and September 2006 VA medical opinions on file were inadequate in that the October 2001 VA examiner did not accurately consider the Veteran's inservice risk factors, including sexual promiscuity, and the September 2006 VA examiner's opinion was somewhat vague and ambiguous.   

The Veteran underwent a subsequent VA examination in March 2009, but the Board likewise finds this opinion to be inadequate in addressing the nexus question.  In this regard, the examiner stated that the Veteran had multiple risk factors that occurred in service as well as documented risk factors after service.  He went on to report on the more effective and lesser effective methods of transmitting the hepatitis C virus according to medical literature.  However, he does not tie this information in with the Veteran's case.  He merely opines that "the Veteran's current diagnosis of hepatitis C was less likely as not a result of his military service and it would be resorting to mere speculation on the method of transmission that this veteran contracted hepatitis C".  In short, the examiner provides no basis for negating a link between the Veteran's hepatitis C and service, to include a discussion of the pertinent risk factors.  This is noteworthy when considering the Board's January 2009 directive that "rationale for any conclusion reached should be discussed [by the examiner], including the veteran's risk factors which include sexual activity in service".  See Stegall v. West, 11 Vet. App. 268 (1998) (The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Moreover, the examiner does not go on to explain why it would be resorting to mere speculation on the method of transmission that the Veteran contracted hepatitis C.  For these reasons, the March 2009 opinion is considered inadequate for rating purposes.  Accordingly, in order to satisfy the directives of the Board's January 2009 remand and to properly decide this issue, further medical development is necessary by way of affording the Veteran a new VA examination.  38 U.S.C.A. § 5103A(d); Stegall, supra.

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2010); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be afforded a VA examination to ascertain the etiology of his currently diagnosed hepatitis C.  The claims file must be provided to and reviewed by the examiner.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the available evidence, the examiner must provide an opinion as to the etiology of the hepatitis C infection.  The examiner must list and discuss all of the Veteran's documented risk factors.  The examiner should rank the documented risk factors relative to the probability that any current confirmed hepatitis C infection is etiologically related to the risk factor.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

2.	The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


